DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Appeal Brief
2.	The following non-final office action is in response to Appeal Brief filed on August 15, 2022.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5, 8, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hiyoshi (US Pub: 2019/0297210).
Regarding claim 1 (Currently amended), Hiyoshi teaches: A printing device, comprising: a frame; an image-forming module [fig. 1: 100]; a non-volatile memory (NVM) [p0028]; a control operatively arranged to read the NVM incidental to controlling the printing device [p0028, p0029 (The processor controls operation by executing programs stored in a NVM.)]; and, a first tag connected to the frame, the first tag holding information relating to a purchased configuration of the printing device; wherein the information includes an originally installed output speed of the printing device [p0018, p0019, p0022, p0023].

Regarding claim 5 (Original), Hiyoshi further teaches: The printing device as recited in Claim 1, wherein the first tag is hidden from normal view of the printing device [p0018].

Regarding claim 8 (Previously presented), Hiyoshi further teaches: The printing device as recited in Claim 1, wherein the information includes a unique number associated with the printing device [p0023].

Regarding claim 11 (Previously presented): The printing device as recited in Claim 1, wherein the first tag includes a radio-frequency identification (RFID) tag [p0023].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210).
Regarding claim 2 (Original), Hiyoshi further teaches: The printing device as recited in Claim 1, wherein the first tag is a near field communication (NFC) tag [p022, p0023].  NFC tag is an obvious variation of RFID tag. 

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210) and in further view of Shirai (US Pub: 2017/0031270).  
Regarding claim 3 (Original), Hiyoshi does not disclose a second tag.  In the same field of endeavor, Shirai teaches: The printing device as recited in Claim 1, further comprising: a replaceable unit removably arranged within the frame; and, a second tag connected to the replaceable unit [abstract, p0026].  Therefore, given Shirai’s prescription on attaching an IC tag on a replaceable unit such as a toner container it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include additional IC tag on replaceable unit for communication and identification purpose.

 	Regarding claim 4 (Original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Hiyoshi further teaches: The printing device as recited in Claim 3, wherein the first tag is not connected to or associated with the replaceable unit [p0018].

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210) and in further view of Park et al (CN Pub: 1822021A).  
 	Regarding claim 6 (Currently amended), Hiyoshi does not specify multiple tags.  In the same field of endeavor, Park et al teaches: The printing device as recited in Claim 1, wherein the printing device comprises one or more additional tags connected to the frame, each of the one or more additional tags holding information relating to the purchased configuration of the printing device [page 6: p07].  Therefore, given Park et al’s prescription on multiple tags on a printer holding manufacture information, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include multiple tags with device manufacture information for verification and maintenance purpose.

9.	Claims 9, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210) and in further view of Phipps et al (US Patent: 7,106,198).  
Regarding claims 9 and 21 (Previously presented), Hiyoshi does not include a metered setting.  In the same field of endeavor, Phipps et al teaches: The printing device as recited in Claim 1, wherein the information includes a metered setting of the printing device or wherein information includes a marking material service plan of the printing device [column 14/lines 4-14). Since the same machine might operate under either one of these two service plans, the service plan under which the printing machine operates can be viewed as a printing machine configuration parameter. In fact, Phipps explicitly associates the machine service plan with the machine configuration information (Phipps, column 14/lines 21-22: “… the configuration information includes information about the machine service plan”.)].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the machine service plan for various setting discussed by Phipps, as one of several print machine configuration parameters in a tag for reference purpose.

	Claim 14 has been analyzed and rejected with regard to claims 1 and 9.

	Regarding claim 15, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 2.

10.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210) and Phipps et al (US Patent: 7,106,198); and in further view of Shirai (US Pub: 2017/0031270).  
	Regarding claim 16, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claims 3 and 4.

Regarding claims 17 and 18, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claims 17 and 18 have been analyzed and rejected with regard to claim 1.

Regarding claim 19, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 8.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210) and in further view of JP Pub: 4155002.  
 	Regarding Claim 12 (Previously presented), Hiyoshi does not specify an optical reader.  In the same field of endeavor, JP4155002 teaches: The printing device as recited in Claim 1, wherein the information is read via an optical reader [p0003 (Barcode reader is an optical reader.)].  Therefore, given JP4155002’s prescription on applying a barcode on a RFID tag, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include a barcode in RFID tag for storing various information and allowing different reading techniques.

12.	Claims 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (US Pub: 2019/0297210) and in further view of JP Pub: 6189503.  
Regarding claim 13 (Previously presented), Hiyoshi does not teach an invisible ink.  In the same field of endeavor, JP 6189503 teaches: The printing device as recited in Claim 1, wherein the information is applied to the tag using an invisible ink [page 3: p02].  Printing invisible ink to NFC tag has been well practiced in the art as prescribed by JP 6189503.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to apply invisible ink to an NFC tag for information storage purpose per design choice. 

Claim 20 has been analyzed and rejected with regard to claims 1 and 13.

Regarding claim 22, the rationale applied to the rejection of claim 20 has been incorporated herein.  Claim 22 has been analyzed and rejected with regard to claim 1.
 
Contact
13.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674